         Case 2:20-cv-06359-MSG Document 42 Filed 05/18/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
                                     :
BLUE SKY, LLC,                       : CIVIL ACTION
                                     :
                  Plaintiff,         :
                                    :
            v.                      :  NO. 20-6359
                                     :
STEVEN BROWN, ET AL.,               :
                                    :
                  Defendants.       :
____________________________________:

                                            ORDER

       AND NOW, this 14th day of May, 2021, upon consideration of the parties’ joint

“Stipulation and Order” (ECF No. 40) and letter (ECF No. 41), requesting that the case be

transferred to the Montgomery Court of Common Pleas, I find as follows:

I. FACTUAL AND PROCEDURAL BACKGROUND

   1. This case involves two loans, totaling $800,000, that Plaintiff remitted to Defendants and

       that Defendants have allegedly failed to repay. (See Compl. ¶¶ 12, 20, 25, 38, ECF No. 1.)

   2. On December 18, 2020, Plaintiffs commenced the lawsuit in this Court, asserting diversity

       jurisdiction pursuant to 28 U.S.C. § 1332(a).

   3. On April 15, 2021, Defendants filed a Motion to Dismiss, citing to Federal Rule of Civil

       Procedure 12(b)(1) and arguing that complete diversity of citizenship amongst the parties

       was lacking.

   4. With Defendants’ Motion to Dismiss still pending, the parties have filed a joint stipulation

       and letter, “requesting that this matter be transferred to the Montgomery County Court of

       Common Pleas, and then dismissed without prejudice from this Court.” (Letter, ECF No.

       41.) The parties further stipulate that “Defendants’ pending Motion to Dismiss is resolved,

                                                1
          Case 2:20-cv-06359-MSG Document 42 Filed 05/18/21 Page 2 of 3




        subject to the approval of the Court. . .” (Joint Stipulation, ECF No. 40.) In support of

        their request, the parties cite to 42 Pa.C.S. § 51031 and Majek Fire Prot., Inc. v. Carusone

        Constr., Inc., No. 03-3692, 2006 WL 1704562, at *1 (E.D. Pa. June 13, 2006).

II. DISCUSSION

    5. The parties request that I transfer this matter to state court and dismiss the federal action

        without prejudice. However, I have no authority to do so. In fact, in Majek, which the

        parties have cited, the court denied a nearly identical request to transfer a federal-court-

        initiated action to state court and explained:

                This Court has no power or authority to “remand” this case to state court.
                A district court is empowered to remand a case or claims to a state court
                only where a case was removed from state court pursuant to federal
                statute. See 28 U.S.C. § 1441 et seq. This case was never removed from
                any state court such that it could be remanded. See McLaughlin v. Arco
                Polymers, Inc., 721 F.2d 426, 429 (3d Cir.1983) (finding § 1447(c)
                inapplicable where the action was never removed from state court). Rather,
                Plaintiffs initiated the case in this [federal] Court.       Under such
                circumstances, we cannot remand this case to state court.

                Even if we treat Plaintiff’s request for remand as a motion to transfer, this
                Court has no authority to effect such transfer. While transfer to a more
                appropriate federal court for improper venue or want of jurisdiction may be

1
        In relevant part, 42 Pa.C.S. § 5103 states as follows:
(b) Federal cases.-
    (1) . . . In order to preserve a claim under Chapter 55 (relating to limitation of time), a litigant who
    timely commences an action or proceeding in any United States court for a district embracing any part
    of this Commonwealth is not required to commence a protective action in a court or before a magisterial
    district judge of this Commonwealth. Where a matter is filed in any United States court for a district
    embracing any part of this Commonwealth and the matter is dismissed by the United States court for
    lack of jurisdiction, any litigant in the matter filed may transfer the matter to a court or magisterial
    district of this Commonwealth by complying with the transfer provisions set forth in paragraph (2).
    (2) Except as otherwise prescribed by general rules, or by order of the United States court, such transfer
    may be effected by filing a certified transcript of the final judgment of the United States court and the
    related pleadings in a court or magisterial district of this Commonwealth. The pleadings shall have the
    same effect as under the practice in the United States court, but the transferee court or magisterial
    district judge may require that they be amended to conform to the practice in this Commonwealth.
    Section 5535(a)(2)(i) (relating to termination of prior matter) shall not be applicable to a matter
    transferred under this subsection.

                                                      2
         Case 2:20-cv-06359-MSG Document 42 Filed 05/18/21 Page 3 of 3




               available pursuant to federal law, no federal statute empowers a district
               court to transfer a civil action originally filed in federal court to
               a state court. See McLaughlin, 721 F.2d at 428–29 (finding that neither 28
               U.S.C. § 1631 nor § 1447 gave a district court authority to transfer a case
               originally filed in that district court to any state court). Furthermore,
               while 42 Pa.C.S. § 5103 allows for transfer of a case from federal to state
               court where federal jurisdiction is found to be lacking, such power lies with
               the parties themselves, not with the district court. Id. at 430–31. Thus, we
               have no authority to order the transfer of any case to the state court even
               where the state statute permitting such transfer applies. Rather, the parties
               are responsible for effecting transfer.

       Majek, 2006 WL 1704562, at *1 (emphasis in original) (footnote omitted).

   6. Here, Plaintiff initiated this action in federal court. The matter was not removed from any

       state court. Therefore, I have no authority to transfer or remand this action to state court.

       Section 5103 enables the parties to initiate a transfer to state court only after a federal court

       action is dismissed for lack of jurisdiction. Thus, in order for the parties to avail themselves

       of the protections of § 5103, this case must be dismissed for a lack of jurisdiction. If the

       parties wish to proceed to state court, Plaintiff must clarify its position regarding the

       diversity of citizenship of the parties. If Plaintiff agrees that complete diversity is lacking,

       I will dismiss the case with prejudice and, thereafter, the parties can initiate the 5013

       procedures to state court.

               WHEREFORE, it is hereby ORDERED that the parties’ “Stipulation and Order”

(ECF No. 40), is DENIED.

               It is FURTHER ORDERED that within two (2) weeks of the date of this Order,

Plaintiff shall either file a response to this Order or Defendants’ Motion to Dismiss.



                                               BY THE COURT:

                                               /s/ Mitchell S. Goldberg .
                                               Hon. Mitchell S. Goldberg


                                                  3
